Exhibit 16.1 September 12, 2013 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re: Mopals.com, Inc. Commission File Number 333-105778 Dear Sirs: We have received a copy of, and are in agreement with, the statements being made by Mopals.com, Inc. in Item 4.01 of its Form 8-K dated September 12, 2013, captioned “Changes in Registrant’s Certifying Accountant.” We agree with the statements made in response to that item insofar as they relate to our Firm. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, McGOVERN, HURLEY, CUNNINGHAM, LLP Chartered Accountants Licensed Public Accountants
